                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,

               Plaintiff,

v.                                                       Case No. 18-2137-DDC

HILTON WORLDWIDE, INC., et al.,

               Defendants.


                                          ORDER

       In this race discrimination case, defendants have filed a motion for a protective order

(ECF No. 149), relieving them from responding to discovery served by the pro se plaintiff

after the discovery deadline set in the scheduling order. For the reasons discussed below,

the motion is granted.1

       The scheduling order in this case was entered on July 20, 2018.2 It set a discovery

completion deadline of October 12, 2018.3 During the discovery period, plaintiff served



       1
        Plaintiff requests that the court deny the motion on procedural grounds, arguing
defendants failed to confer with him prior to its filing in violation of D. Kan. Rule 37.2.
The court rejects this request because the record reflects defendants did attempt to satisfy
their meet-and-confer obligations. See ECF No. 159-16.
       2
           ECF No. 41.
       3
        An amended scheduling order was entered on October 9, 2018, that extended the
deadline for specified limited discovery not pertinent here. ECF No. 114 at 4.
                                                 1
       O:\ORDERS\18-2137-DDC-149.docx
(and defendants answered) a total of 229 interrogatories, 83 requests for admissions, and

33 requests for production of documents.4 Following the passing of the discovery deadline,

plaintiff served ten additional discovery requests: 1) Interrogatories directed to Hilton

Honors Worldwide LLC, 2) Interrogatories directed to Hilton Reservation Worldwide

LLC, 3) Request for Admissions directed to Hilton Honors Worldwide LLC, 4) Request

for Production of Documents to MH LLC, 5) Request for Production of Documents

directed to IOU LLC, 6) Request for Admissions directed to Hilton Honors Worldwide

LLC, 7) Fourth Request for Admissions to MH LLC, 8) Fourth Request for Admissions to

IOU LLC, 9) a request for the deposition of Bedford Keith Alford, Amy Fisher, Jace

Schwarz, William Reed and Greg Coleman, and 10) Request for Production of Documents

directed to Hilton Worldwide (Holdings) Inc.

       There is no dispute that plaintiff’s ten-most-recent discovery requests were served

after the scheduling-order deadline. The court recognizes plaintiff’s pro se status, “but

nevertheless expects [him] to ‘follow the same rules of procedure that govern [represented]

litigants.’”5 “In the absence of an extension of the deadline, a party generally may not

proceed with discovery over objection of the opposing party.”6 In such a case, good cause


       4
           These numbers, set out in defendants’ motion, are not disputed by plaintiff.
       5
        Hirt v. Unified Sch. Dist. No. 287, No. 17-2279-JAR-GEB, 2018 WL 3495845, at
*3 (D. Kan. July 20, 2018) (quoting Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)
(recognizing the Tenth Circuit’s insistence that pro se parties follow the same rules that
govern represented parties)).
       6
           Scherer v. GE Capital Corp., 185 F.R.D. 351, 352 (D. Kan. 1999).
                                                  2
       O:\ORDERS\18-2137-DDC-149.docx
exists under Fed. R. Civ. P. 26(c) for the issuance of a protective order relieving the

opposing party from the burden of responding to untimely discovery.7

         For plaintiff’s requests to be considered timely, the onus is on plaintiff to

demonstrate good cause under Fed. R. Civ. P. 16(b)(4) to modify the scheduling-order

discovery deadline.8           This “good cause” standard requires the party seeking the

modification to show that, despite his diligent efforts, he reasonably could not have met

the deadline.9

         Plaintiff raises multiple reasons for his delay in pursuing discovery, but most of

them pertain to matters the court addressed months ago, and none of them demonstrate

plaintiff could not have met the deadline had he acted diligently. First, plaintiff complains

that he never agreed to the date of the scheduling conference, nor the discovery deadline

set in the scheduling order. But plaintiff never filed a motion to reschedule the July 10,

2018 scheduling conference, nor a motion to reconsider the July 20, 2018 scheduling order.

The time has long-past run for him to complain of the deadlines set.10




      Id.; Soc’y of Prof’l Eng’g Emps. in Aerospace, IFPTE Local 2001, Nos. 05-1251-
         7

MLB, 07-1043-MLB, 2009 WL 3711599, at *8, 10 (D. Kan. Nov. 3, 2009).
         8
        Plaintiff does not explicitly request an extension of the discovery deadline, but his
response to defendants’ motion could be construed liberally to include such a request.
         9
             Gorsuch, Ltd. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir.
2014).
         10
         See D. Kan. Rule 7.3(b) (motions to reconsider a non-dispositive order are due
“within 14 days after the order is filed”).
                                                   3
         O:\ORDERS\18-2137-DDC-149.docx
       Second, plaintiff complains defendants did not comply with the initial disclosure

requirements. Defendants served their initial disclosures on July 27, 2018. The court heard

from plaintiff regarding his concerns over defendants’ disclosures during an October 9,

2018 status conference and, in an amended scheduling order issued that same day, ordered

defendants to produce certain documents to plaintiff.11 Plaintiff now asks the court to

compel defendants to supplement their initial disclosures with the addresses of persons

listed therein. The court deems this an untimely motion to compel, in that any such motion

was due within 30 days of defendants serving their initial disclosures.12 Plaintiff has not

addressed his lack of diligence in not making this request earlier. More importantly,

plaintiff has not explained how defendants’ allegedly incomplete initial disclosures

impaired his ability to prepare timely discovery requests.

       Next, plaintiff asserts defendants made inappropriate objections in their discovery

responses. To the extent plaintiff complains about defendants’ use of general objections,

the court addressed that issue in the amended scheduling order.13 To the extent plaintiff is

otherwise dissatisfied with defendants’ responses, he failed to file a motion to compel




       11
            ECF No. 114 at 1-2.
       12
          See D. Kan. Rule 37.1(b). The court reminds defendants, however, of their Fed.
R. Civ. P. 26(e) duty to supplement their disclosures if they have learned the disclosures
are incomplete or incorrect. Failure to comply with this duty subjects defendants to the
likely probability that they will be prohibited from using the listed witnesses “to supply
evidence on a motion, at a hearing, or at trial.” Fed. R. Civ. P. 37(c)(1).
       13
            ECF No. 114 at 2-3.
                                                4
       O:\ORDERS\18-2137-DDC-149.docx
revised responses by the November 1, 2018 deadline set in the amended scheduling order.14

And again, plaintiff has not attempted to meet his Rule 16(b)(4) burden by demonstrating

defendants’ objections interfered with his ability to serve all his discovery by the set

deadline.

       Fourth, plaintiff argues defendants “hid[] the correct names of the parties to the

lawsuit.”15 In response to an earlier rendition of this argument, the court and defendants—

in September 2018—clarified the relationship among the Hilton corporate entities.16 Thus,

this is not a valid excuse for plaintiff’s failure to serve certain discovery before October

12, 2018.

       Because plaintiff has not demonstrated good cause for extending the scheduling-

order deadline for completion of discovery, his ten discovery requests served after October

12, 2018, are untimely. Defendants are therefore entitled to a protective order and need

not respond to the requests. This ruling is subject to one exception: the deposition of Greg

Coleman. The record indicates defendants have agreed to produce Mr. Coleman and have

given plaintiff dates on which Mr. Coleman is available.17 Defendants are ordered to stand

by this agreement.




       14
            Id.
       15
            ECF No. 159 at 5.
       16
            ECF Nos. 89, 104.
       17
            See ECF Nos. 149-2 at 1-2, 159-5 at 1, 159-16 at 2, & 162-1 at 1.
                                                  5
       O:\ORDERS\18-2137-DDC-149.docx
       When a motion for a protective order is granted, Fed. R. Civ. P. 37(a)(5)(A) comes

into play.18 Rule 37(a)(5)(A) states,

       If the motion is granted . . . the court must, after giving an opportunity to be
       heard, require the party or deponent whose conduct necessitated the motion
       . . . to pay the movant’s reasonable expenses incurred in making the motion,
       including attorney’s fees. But the court must not order this payment if . . .
       circumstances make an award of expenses unjust.

Defendants request an award of attorney’s fees in the amount of $1,650.00. Defendants

state their counsel “have been required to spend 5.6 hours at a rate of $300.00 per hour

reviewing the untimely discovery requests propounded after October 12, 2018, attempting

to confer and resolve this particular discovery issue, drafting the Motion for Protective

Order, researching applicable and law and conferring with the clients relate to [sic] a

request for Protective Order.”19

       Although the court may be inclined to grant defendants’ request for fees, defendants

have not submitted attorney time records (or other evidence) to support the request.

Additionally, defendants have cited no authority in support of their inclusion of time spent

reviewing the discovery at issue and “attempting to confer and resolve this particular

discovery issue.” Therefore, should defendants wish to continue pursuing these fees, they




       18
         The court made plaintiff aware of Rule 37(a)(5)’s fee provisions in its November
2, 2018 order. ECF No. 129 at 5.
       19
            ECF No. 149 at 3.
                                                 6
       O:\ORDERS\18-2137-DDC-149.docx
are directed to file a notice by December 20, 2018, stating which fees are sought20 (and

citing any legal support for the same that they wish to offer) and attaching detailed attorney

billing records in support.

       IT IS SO ORDERED.

       Plaintiff is hereby informed that, within 14 days after he is served with a copy of

this order, he may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review by the presiding U.S. District Judge.

Plaintiff must file any objections within the 14-day period if he wants to have appellate

review of this order. If plaintiff does not timely file his objections, no court will allow

appellate review.

       Dated December 13, 2018, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




       20
         For example, the court might not be inclined to award fees for attorney time spent
reviewing discovery requests directed to non-party entities that defense counsel does not
represent.
                                                7
       O:\ORDERS\18-2137-DDC-149.docx
